Title: Elizabeth Smith Shaw to Mary Smith Cranch, 26 November 1788
From: Shaw, Elizabeth Smith
To: Cranch, Mary Smith


        
          Haverhill Nov. 26th. 1788
          My Dear Sister—
        
        I do not know whether you have heard a word from me since I left you, if you have not, I presume it will afford you some pleasure to be assured that I got home well, though we had an uncommon cold time— We found our own Family in good Health— But Miss Lydia Marsh was very sick with the scarlet fever, & good Mrs Marsh was taken the day we got home with a very voilent fever, which threatened speedy dissolution— But to the great comfort of her Friends, & Relations she is again recovered, & her useful Life is a little longer lengthened out to us—
        I heard by Judge Seargant that Sister Adam’s was going to New-york, but I doubted whether it were true— But I have since heard that she is gone— Seems to me it was very sudden indeed, for she did not intimate anything of it to me I fear she will always be moving from us— She is so connected in publick Life, & must have so large a Sphere to act in, that it is not likely we shall ever have that sweet enjoyment, in still domestic Life, which we used to experience in the private Circle of dear Friends—
        I am glad to hear Mr Adams is better, I should not have thought his Mother would have left him— A journey mig[ht] perhaps, been of eminent service to him—
        I am grieved to tell you that our dear Mr Thaxter has had another dreadful fit— It did not last but a few minutes—& he was not so sick afterwards— I really think Mrs. Thaxter suffers more from apprehension than he does in reality— How often does unforeseen Calamity cast a shade over the brightest prospects— The tender affection which subsists between this worthy pair, serves only to sharpen the edge of their affliction— I really fear the distress, & agitation of her Mind, will occasion Mr Thaxter a third dissappointment—
        Next week Mr Adrews is to be ordained at Newbury— This I presume will afford me the pleasure of seeing many of my Friends this way— among them may I not hope to see Mr Norton, & my dear Cousin— I look earnestly in the news paper, but have not as yet seen his nutials announced to the publick— Whenever that may be, may my young Friends be blessed, & happy— I have got some fine Turkeys I wish you were here to eat them— Mr White, Mr Osgood, &  Mr Bartlet presented us with one—so we have seven for you my friends if you will make haste & come to your ever affectionate
        Elizabeth Shaw
        PS Love in abundance
      